Exhibit 10.4

INVESTMENT ALLOCATION AGREEMENT

This INVESTMENT ALLOCATION AGREEMENT, dated as of September 29, 2009, is made
and entered into by and among COLONY CAPITAL, LLC, a Delaware limited liability
company (“Colony Capital”), COLONY FINANCIAL MANAGER, LLC, a Delaware limited
liability company (the “Manager”), and COLONY FINANCIAL, INC., a Maryland
corporation (the “Company”).

WHEREAS, the Company is a newly organized corporation that is engaging in
various related transactions pursuant to which the Company will effect an
initial public offering of its common stock (the “Initial Public Offering”);

WHEREAS, Colony Capital is the sole managing member of the Manager;

WHEREAS, concurrently with the execution of this Agreement, the Company will
execute a Management Agreement (the “Management Agreement”) with the Manager and
Colony Financial TRS, LLC, a Delaware limited liability company (the “TRS”),
pursuant to which the Manager will provide for the day-to-day management of the
operations of the Company and its subsidiaries, including the TRS, and will be
responsible for the selection, purchase and sale of the Company’s portfolio
investments, the Company’s financing activities, and providing the Company with
investment advisory services;

WHEREAS, also concurrently with the execution of this Agreement, the Manager
will execute an Investment Advisory Agreement with Colony Capital, pursuant to
which Colony Capital will perform, among other things, portfolio management,
asset valuation, risk management and asset management services as well as
certain administration services that the Manager may deem necessary for the
performance of its duties under the Management Agreement; and

WHEREAS, in order to address certain potential conflicts arising from the
Company’s relationship with Colony Capital and the Manager, the parties hereto
desire to establish certain policies relating to the allocation of investment
opportunities by Colony Capital, the Manager or any of their respective
affiliates in assets that are substantially similar to the types of assets
described as the Company’s target assets in the Company’s Registration Statement
on Form S-11 (No. 333-160323) relating to the Initial Public Offering
(collectively, the “Target Assets”).

NOW, THEREFORE, for the mutual promises made herein and in the other agreements
executed by the parties concurrently herewith or contemplated hereby, and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

ARTICLE I

Investment Allocation Policy

1.01. Initial Co-Investment Allocation Policy. (a) For as long as the Management
Agreement is in effect, neither Colony Capital, the Manager nor any of their
respective affiliates other than the Company or any of the Company’s
subsidiaries may sponsor or manage (i) any additional publicly traded investment
vehicle that will primarily acquire or originate assets secured by U.S.
collateral that are substantially similar to the Target Assets or (ii) any
publicly traded investment vehicle that will primarily acquire or originate
assets secured by non-U.S. collateral that are substantially similar to the
Target Assets or any private investment vehicle that will primarily acquire or
originate assets that are substantially similar to the Target Assets
(collectively, the “Investment Vehicles” and, together with Colony Distressed
Credit Fund, L.P., Colony Investors VIII, L.P., Colony Parallel Investors VIII,
L.P.,



--------------------------------------------------------------------------------

Colony Parallel NA-RE Investors VIII, L.P. and Colyzeo II, L.P., the
“Co-Investment Vehicles”) unless the Company is entitled (but not obligated) to
contribute, subject to the Company’s investment guidelines, availability of
capital and maintaining its qualification as a real estate investment trust
(“REIT”) for U.S. federal income tax purposes and its exemption from
registration under the Investment Company Act of 1940, as amended (the “1940
Act”), at least one-third of the capital to be funded by such Co-Investment
Vehicles in assets that are substantially similar to the Target Assets;
provided, however, that from and after the termination of the commitment period
of Colony Distressed Credit Fund, L.P., the Company shall be entitled (but not
obligated) to contribute, subject to the Company’s investment guidelines,
availability of capital and maintaining its qualification as a REIT for U.S.
federal income tax purposes and its exemption from registration under the 1940
Act, at least one-half of the portion of the capital to be funded by the
Co-Investment Vehicles in assets secured by U.S. collateral that are
substantially similar to the Target Assets; provided, further, that to the
extent that the Company does not have sufficient capital to contribute at least
one-third (or one-half, as applicable) of the capital required for any such
proposed investment by the Co-Investment Vehicles, Colony Capital, the Manager
or their respective affiliates, as applicable, shall provide for a fair and
equitable allocation of investment opportunities among the Company and the
Co-Investment Vehicles, taking into account the suitability of each investment
opportunity for the particular Co-Investment Vehicle and the Company and each
such Co-Investment Vehicle’s and the Company’s availability of capital for
investment (the “Initial Co-Investment Allocation Policy”).

1.02. Revised Co-Investment Allocation Policy. If at any time in the judgment of
Colony Capital and the Manager, the Initial Co-Investment Allocation Policy will
not result in fair and equitable allocations among the Company and any
Co-Investment Vehicle, Colony Capital and the Manager may propose a new policy
or a deviation from the Investment Allocation Policy set forth in Section 1.01
with respect to a particular investment providing for the fair and equitable
allocation of investment opportunities or such particular investment between the
Company and the Co-Investment Vehicles (the “Revised Co-Investment Allocation
Policy”); provided, however, that such Revised Co-Investment Allocation Policy
shall not be effective unless and until it has been approved by a majority of
the Company’s independent directors.

1.03. Investment Allocation Policy Regarding Other Investment Vehicles. For as
long as the Management Agreement is in effect, with respect to public or private
investment vehicles sponsored or managed by Colony Capital or its affiliates
that do not primarily acquire or originate assets that are substantially similar
to the Company’s Target Assets (collectively, the “Other Investment Vehicles”),
Colony Capital, the Manager or their respective affiliates, as applicable, shall
provide for a fair and equitable allocation of investment opportunities in
assets that are substantially similar to the Company’s Target Assets among the
Company and the Other Investment Vehicles, in each case taking into account the
suitability of each investment opportunity for the particular Other Investment
Vehicle and the Company, each such Other Investment Vehicle’s and the Company’s
availability of capital for investment and the sourcing of such investment.

ARTICLE II

Term

2.01. Term. This Agreement shall be effective as of the date first written above
and shall terminate on the first to occur of any of the following events:

(a) Immediately upon the execution by all parties hereto of a written agreement
to terminate this Agreement (or upon the effective date of such termination as
specified in such written agreement); provided, however, that such termination
shall not be effective unless and until it has been consented to by a majority
of the Company’s independent directors; or

 

2



--------------------------------------------------------------------------------

(b) At such time as either (i) the Management Agreement is terminated by any
party thereto, for any reason, or (ii) the Manager ceases to be the manager of
the Company and its subsidiaries for any reason.

2.02. Rights of Termination. If this Agreement is terminated, such termination
shall be without any further liability or obligation of either party to the
other, except as provided in Section 3.07.

ARTICLE III

Miscellaneous Provisions

3.01. Assignment. This Agreement may not be assigned by any party hereto without
the prior written consent of the other parties.

3.02. Notice

(a) All notices, demands or requests provided for or permitted to be given
pursuant to this Agreement must be in writing, to the following addresses:

If to Colony Capital, to:

Colony Capital, LLC

2450 Broadway, 6th Floor

Santa Monica, California 90404

Attention: Joy Mallory

Fax No.: 310-407-7416

If to the Manager:

Colony Financial Manager, LLC.

2450 Broadway, 6th Floor

Santa Monica, California 90404

Attention: Joy Mallory

Fax No.: 310-407-7416

If to the Company:

Colony Financial, Inc.

2450 Broadway, 6th Floor

Santa Monica, California 90404

Attention: Chief Financial Officer

Fax No.: 310-407-7430

(b) All notices, demands and requests to be sent to a party hereto pursuant to
this Agreement shall be deemed to have been properly given or served if:
(i) personally delivered, (ii) deposited for next day delivery by Federal
Express, or other similar overnight courier services, addressed to such party,
(iii) deposited in the United States mail, addressed to such party, prepaid and
registered or certified with return receipt requested or (iv) transmitted via
facsimile or other similar device to the attention of such party.

 

3



--------------------------------------------------------------------------------

(c) All notices, demands and requests so given shall be deemed received:
(i) when personally delivered, (ii) twenty-four (24) hours after being deposited
for next day delivery with an overnight courier, (iii) forty-eight (48) hours
after being deposited in the United States mail, or (iv) three (3) hours after
being transmitted via facsimile or otherwise transmitted and receipt has been
confirmed.

3.03. Binding Nature of Agreement; Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns as
provided in this Agreement.

3.04. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter of
this Agreement, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter of this Agreement.
The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms of this
Agreement.

3.05. Amendments. This Agreement may be amended or modified only by an agreement
in writing signed by all parties hereto; provided that any such amendment shall
not be effective unless and until it has been approved by a majority of the
Company’s independent directors.

3.06. No Implied Waivers; Remedies. No failure or delay on the part of any party
in exercising any right, privilege, power, or remedy under this Agreement, and
no course of dealing shall operate as a waiver of any such right, privilege,
power or remedy; nor shall any single or partial exercise of any right,
privilege, power or remedy under this Agreement preclude any other or further
exercise of any such right, privilege, power or remedy or the exercise of any
other right, privilege, power or remedy. No waiver shall be asserted against any
party unless signed in writing by such party. The rights, privileges, powers and
remedies available to the parties are cumulative and not exclusive of any other
rights, privileges, powers or remedies provided by statute, at law, in equity or
otherwise. Except as provided in this Agreement, no notice to or demand on any
party in any case shall entitle such party to any other or further notice or
demand in any similar or other circumstances or constitute a waiver of the right
of the party giving such notice or making such demand to take any other or
further action in any circumstances without notice or demand.

3.07. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA. EACH OF THE PARTIES HEREBY
IRREVOCABLY AGREES THAT THE COURTS OF THE STATE OF CALIFORNIA SHALL HAVE
EXCLUSIVE JURISDICTION IN CONNECTION WITH ANY ACTIONS OR PROCEEDINGS ARISING
BETWEEN THE PARTIES UNDER THIS AGREEMENT. EACH OF THE PARTIES HEREBY IRREVOCABLY
CONSENTS AND SUBMITS TO THE JURISDICTION OF SAID COURTS FOR ANY SUCH ACTION OR
PROCEEDING. EACH OF THE PARTIES HEREBY WAIVES THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING IN SAID COURTS.

3.08. Headings. The headings contained in this Agreement are for convenience
only and shall not affect the construction or interpretation of any provisions
of this Agreement.

3.09 Severability. If any provision of the Agreement shall be held to be
invalid, the remainder of the Agreement shall not be affected thereby.

 

4



--------------------------------------------------------------------------------

3.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their representatives on the date first written above.

 

    COLONY CAPITAL Address:   COLONY CAPITAL, LLC,   a Delaware limited
liability company 2450 Broadway     6th Floor     Santa Monica, California 90404
  By:  

/s/ Thomas J. Barrack, Jr.

  Name:   Thomas J. Barrack, Jr.   Title:   Chairman and Chief Executive Officer
  MANAGER Address:   COLONY FINANCIAL MANAGER, LLC,   a Delaware limited
liability company 2450 Broadway     6th Floor     Santa Monica, California 90404
  By:  

/s/ Thomas J. Barrack, Jr.

  Name:   Thomas J. Barrack, Jr.   Title:   Chief Executive Officer   COMPANY
Address:   COLONY FINANCIAL, INC.,   a Maryland corporation 2450 Broadway    
6th Floor     Santa Monica, California 90404   By:  

/s/ Darren J. Tangen

  Name:   Darren J. Tangen   Title:   Chief Financial Officer and Treasurer

 

6